Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 05/26/2022 and has been entered. Claims 1-28 have been amended. No claims have been cancelled. No claims have been added. Claims 1-28 are pending in this application, with claims 1, 10 and 19 being independent.
	
	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 10-13, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0302513 (“Cohen”) in view of U.S. Publication No. 2016/0360036 (“Ansari”).

Regarding claim 1, Cohen discloses a method comprising:
receiving, from an originating device, an incoming call to be routed to a receiving device, the incoming call being associated with a telephone number of the originating device (fig. 1, incoming call from calling device 100 associated with corresponding a calling number [0005]);  
determining the receiving device had placed a previous outgoing call to the telephone number of the originating device within the predefined period of time prior to receiving the incoming call (fig. 2, at task 220 it is determined that authentication is required, such as when no outgoing call has been made as discussed in [0021]); 
responsive to determining that the receiving device had not placed a previous outgoing call to the telephone number of the originating device, challenge the originating device by (in Fig. 2, [0032] a determination as to whether or not an authentication is needed occurs at step 220. A “no” results in routing the call to the receiving device at step 280 as claimed);
transmitting, via the communication link, a challenge audio signal containing an audio message for playback by the originating device (fig. 2, task 240, send authentication challenge, fig. 3C); 
receiving, via the communication link, a challenge response to the challenge audio signal from the originating device ([0041] FIG. 3C, an audio message with the authentication challenge is provided and a user of the calling device 180 can speak a response. The authenticator can interpret the response to determine whether it is correct); and 
in response to authenticating the challenge response, routing the incoming call to the receiving device (fig 2, send call to receiving device at task 280 when the response is correct).  
Cohen discloses multiple methods of determining whether a receiving device is potential spam but does not specify “determining whether the receiving device had placed a previous an outgoing call to the telephone number of the originating device within the predefined period of time prior to receiving the incoming call”.
Ansari discloses calculating a spam score for identifying potential spam callers. Caller scoring module 420 may examine a call log (or a past call history), in order to determine the score. For example, if user device 305 has placed outgoing calls to a particular phone number in the past, then it may be inferred that the particular phone number is not associated with an unwanted caller. Thus, in some implementations, when a call is received from that phone number, caller scoring module 420 may set the score to 0, the minimum score, which may indicate that the caller is not an unwanted caller ([0035]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen such that an originating call is challenged based on whether the receiving device has placed and outgoing call to the originating device as disclosed by Ansari, because having placed an outgoing call to the originating device by the receiving device is an indicator for identifying spam calls. Identifying potential spam calls for challenging would prevent the receiving device from accepting unwanted calls.
Regarding the limitation, determining a predefined period of time that indicates whether originating devices are to be challenged from when incoming calls are received from the originating devices, Ansari discloses a caller scoring module may more heavily weigh more recent complaints/reports against the caller than older complaints/reports. For example, caller scoring module may weigh recent complaints (e.g., within the past week, or another length of time) twice as heavily as older complaints. Caller scoring module determines, based on the score, whether a particular caller is an unwanted caller ([0033]). Examiner interprets the threshold value of a recent complaint “e.g. past week or another length of time” as corresponding to the claimed predefined period of time because based on this weighted value an unwanted caller may be determined.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply a predefined time threshold as disclosed by Ansari because certain complaints regarding an originating party may be disregarded, if they were submitted at least a threshold amount of time ago as it reduces the relevance of the data.

Regarding claim 10, Cohen discloses a non-transitory machine-readable medium having stored therein instructions which when executed by at least one processor ([0048]):
receiving, from an originating device, an incoming call to be routed to a receiving device: the incoming call being associated with a telephone number of the originating device (fig. 1, incoming call from calling device 100 associated with corresponding a calling number [0005]); 
determining the receiving device had placed a previous outgoing call to the telephone number of the originating device within the predefined period of time prior to receiving the incoming call (fig. 2, at task 220 it is determined that authentication is required, such as when no outgoing call has been made as discussed in [0021]), 
responsive to determining that the receiving device had not placed a previous outgoing call to the telephone number of the originating device, challenge the originating device by (in Fig. 2, [0032] a determination as to whether or not an authentication is needed occurs at step 220. A “no” results in routing the call to the receiving device at step 280 as claimed);
answering the incoming call (fig. 2 task 210 intercept the call);
transmitting, as an uplink signal, a challenge audio signal to be played back by the originating device (fig. 2, if it is determined to perform the authentication procedure at task 220 then the method sends an authentication challenge at task 240, Fig. 3C illustrates an audio signal challenge); 
receiving, as a downlink signal, a challenge response to the challenge audio signal from the originating device (fig. 2 task 250 response to the authentication challenge is received); and 
upon authenticating the challenge response, routing the incoming call to the receiving device (fig. 2, task 260 when the response is correct, task 280 send call to receiving device). 
Cohen discloses multiple methods of determining whether a receiving device is potential spam for challenging the caller, but does not specify “determining whether the receiving device had placed a previous an outgoing call to the telephone number of the originating device within the predefined period of time prior to receiving the incoming call”.
Ansari discloses calculating a spam score for identifying potential spam callers. Caller scoring module 420 may examine a call log (or a past call history), in order to determine the score. For example, if user device 305 has placed outgoing calls to a particular phone number in the past, then it may be inferred that the particular phone number is not associated with an unwanted caller. Thus, in some implementations, when a call is received from that phone number, caller scoring module 420 may set the score to 0, the minimum score, which may indicate that the caller is not an unwanted caller ([0035]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen such that an originating call is challenged based on whether the receiving device has placed and outgoing call to the originating device as disclosed by Ansari, because having placed an outgoing call to the originating device by the receiving device is an indicator for identifying spam calls. Identifying potential spam calls for challenging would prevent the receiving device from accepting unwanted calls.
Regarding the limitation, determining a predefined period of time that indicates whether originating devices are to be challenged from when incoming calls are received from the originating devices, Ansari discloses a caller scoring module may more heavily weigh more recent complaints/reports against the caller than older complaints/reports. For example, caller scoring module may weigh recent complaints (e.g., within the past week, or another length of time) twice as heavily as older complaints. Caller scoring module determines, based on the score, whether a particular caller is an unwanted caller ([0033]). Examiner interprets the threshold value of a recent complaint “e.g. past week or another length of time” as corresponding to the claimed predefined period of time because based on this weighted value an unwanted caller may be determined.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply a predefined time threshold as disclosed by Ansari because certain complaints regarding an originating party may be disregarded, if they were submitted at least a threshold amount of time ago as it reduces the relevance of the data.

Claim 19 recites a telephony server comprising a processor and non-transitory machine-readable medium having stored therein instructions which when executed by the processor causes the telephony server to perform the method recited in claim 1. Cohen discloses telephony server ([0019] system 130 may be a module in a call routing server) comprising a processor instructing the network to connect the incoming call (fig. 6). Thus, claim 19 is rejected in view of Cohen in view of Ansari for the same reasons discussed with respect to claim 1.

Regarding claims 2, 11 and 21, Cohen in view of Ansari discloses responsive to determining that the receiving device had received a previous incoming call from the originating device within the predefined period of time prior to receiving the incoming call, routing the incoming call to the receiving device (Ansari, fig. 5, call not determined to be spam, allow normal call at box 555, Cohen, [0021] the intercepting module 150 may detect that a particular number has been dialed multiple times by a receiving device 180 (as indicated on an outgoing call log of the receiving device 180) although not listed as a contact by the receiving device. Accordingly, such a number may either be whitelisted or subjected to less authentication.). In Fig. 2, [0032] a determination as to whether or not an authentication is needed occurs at step 220. A “no” results in routing the call to the receiving device at step 280).
	
Regarding claims 3, 12 and 22, Cohen in view of Ansari discloses the method of claim 3, wherein the predefined period of time is a first predefined period of time, wherein the originating device is challenged responsive to the receiving device having remained on-the-line with the originating device during the previous incoming call for less than a second predefined period of time that is less than the first predefined period of time (Ansari, [0047] the duration of a call, to a previously blocked number, may be used to infer whether the caller was an unwanted caller. For example, if the user calls a previously blocked caller, and the duration of the call is relatively short (e.g., 15 seconds or less), it may be inferred that the caller was an unwanted caller. On the other hand, the duration of the call is not relatively short (e.g., longer than 15 seconds), it may be inferred that the caller was not an unwanted caller). The threshold value corresponding to the first predefined period of time and the call duration corresponding to the second period of time.

Regarding claims 4, 13 and 23, Cohen in view of Ansari discloses the method of claim 3, wherein at least one of the first and second predefined periods of time are user-configured by a user of the receiving device (Ansari, [0044] the user of user device 305 may configure these thresholds, and/or how the user would like to be notified).

Claims 5-9, 14-18, 20, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0302513 (“Cohen”) in view of U.S. Publication No. 2016/0360036 (“Ansari”) and further in view of U.S. Publication No. 2021/0037135 (“Meredith et al.”).

Regarding claims 5, 14 and 24, Cohen in view of Ansari discloses the authenticator 140 may also be customizable. For example, depending on the parameters of the call, the authenticator 140 may use different types of authentication mechanisms (Cohen, [0026]). However, the combination does not specify prior to receiving the incoming call, receiving, from the receiving device, the challenge audio signal that includes a verbal question or verbal command for an inbound caller; receiving, from the receiving device, a response to the verbal question or verbal command; and storing the challenge audio signal and the response in memory.
	In a similar field of endeavor, Meredith et al. discloses intercepting and challenging unwanted phone calls by requesting a keyword. An opt-in and keyword entry GUI can also provide an indication that the device owner can speak the keyword after, for example, pressing a button that looks like a microphone. After the keyword is received as an input, a voice-to-text converter (e.g., voice-to-text converter 710) of the call challenger 605 can convert the audio input to text, and the spelling of the text can be read back to the owner (e.g., letter-by-letter) for confirmation that the text is correct. ([0066)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen such that the called party to provide and store audio challenges and predefined responses as disclosed by Meredith et al. in order to provide a customizable challenge interface which is personalized to the called party. 

Regarding claims 6, 15 and 25, Cohen in view of Ansari discloses the method of claim 5, further discloses authenticating the challenge response by comparing the challenge response with the response for the verbal question or verbal command of the challenge audio signal (Cohen, fig. 2, task 260, a user operating the calling device 100 issues the appropriate challenge response as shown in Flow 4. Upon receiving the authentication response as shown by Flow 4, the authenticator 140 determines whether the response is correct and sends a response back to the intercepting module 150, Fig. 3A-C [0028]).

Regarding claims 7, 16 and 26, Cohen in view of Ansari discloses the method of claim 6, wherein the response is an ordered plurality of Dual-Tone Multi-Frequency (DTMF) tones, wherein authenticating comprises determining that the challenge response contains the ordered plurality of DTMF tones (Cohen, [0040] As shown in FIG. 3B, an audio message with the authentication challenge is provided and a user of the calling device 180 can utilize a keypad to respond, keypad responses corresponding to DTMF tones).

Regarding claims 8, 17 and 27, Cohen discloses in Flow 3, the authenticator 140 sends one or more authentication challenges to the calling device. This may be an audio message, a text-based message, or other suitable authentication challenge ([0028]) but does not specify wherein the response is text of a word or a phrase, wherein the response is a response audio signal that contains a word or phrase as speech, wherein authenticating comprises performing a speech-to-text algorithm upon the response audio signal to produce a textual representation of the word or phrase and determining that the textual representation matches the text.
	In a similar field of endeavor, Meredith et al. discloses a method of intercepting and challenging calls. Meredith et al. discloses when a call challenger receives a call directed to a user equipment of the called party identity, the call challenger can prompt the calling party to provide an audible response. In response to a receipt of the audible response, the call challenger can convert the audible response to a text. The call challenger can compare the text with the keyword to determine if there is a sufficient match. In response to the determining the output of the comparing does not satisfy a threshold match score, the call challenger can prevent the call from connecting with the user equipment ([0022]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Ansari such that the audible response can be converted to text as disclosed by Meredith et al. in order to account for errors due to pronunciation or accents. As discussed by Meredith et al., the speech to text conversion has the benefit of accounting for keyword variations (Meredith, [0067]).
Regarding claims 9, 18 and 28, Cohen discloses in FIG. 3C, an audio message with the authentication challenge is provided and a user of the calling device 180 can speak a response but does not specify wherein the verbal question or verbal command of the challenge audio signal and the response are personalized by a user of the receiving device for the inbound caller 
	In a similar field of endeavor, Meredith et al. discloses intercepting and challenging unwanted phone calls by requesting a keyword. An opt-in and keyword entry GUI can also provide an indication that the device owner can speak the keyword after, for example, pressing a button that looks like a microphone. After the keyword is received as an input, a voice-to-text converter (e.g., voice-to-text converter 710) of the call challenger 605 can convert the audio input to text, and the spelling of the text can be read back to the owner (e.g., letter-by-letter) for confirmation that the text is correct. ([0066)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen such that the called party to provide and store audio challenges and predefined responses as disclosed by Meredith et al. in order to provide a customizable challenge interface which is personalized to the called party.

Regarding claim 20, Cohen in view of Ansari does not specify wherein the non-transitory machine-readable medium has further instructions to determine whether a challenge response is received, via the communication link, from the originating device within a threshold period of time; and in response to not receiving the response within the threshold period of time, transmitting a final message audio signal, via the communication link, containing an audio message for playback by the originating device that indicates the call is to be disconnected; and disconnecting the call.
In a similar field of endeavor, Meredith et al. discloses a method of intercepting and challenging calls. Meredith et al. discloses a call challenger can prompt the calling party to provide an audible response. In response to a lack of receipt of the audible response (or lack of receipt of an audible response within a certain period), the call challenger device can take a preventa1tive action relating to the call ([0022]). If an incoming call is rejected by the call challenger 605, the initial answering subsystem 715 can facilitate the playing of a message to the caller informing the caller of the reason for the rejection, and can also indicate to the caller that he or she should attempt to reach the called party by text message, or other means ([0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include a response threshold time as disclosed by Meredith et al. in order to prevent an endless loop. Additionally, a slow response is likely an indicator of a robocall and not a human (Meredith, [0064] if no response is provided, which would likely be the case with a robocall device, the call can be prevented from reaching the called party).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652